       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION


LAURA KENNEDY,                          )
                                        )
                    Plaintiff,          )
                                        )
v.                                      )       Civil Action No. 20-cv-00144-MLB
                                        )
HLTC, INC.,                             )
                                        )
                    Defendant.          )

__________________________________________________________________

             MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT’S MOTION TO DISMISS
__________________________________________________________________

      Defendant HLTC, Inc. (“HLTC”), by and through its counsel, Christopher P.

Brown and Savannah B. Moore, hereby submits the following memorandum in

support of its motion to dismiss:

I.    OVERVIEW

      In this unpaid wages dispute, Plaintiff claims that HLTC violated the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”) by

failing to compensate her for working during her lunch break. Plaintiff also claims

that she is entitled to relief under a breach of contract theory for the same conduct.




                                            1
       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 2 of 11




      To establish a claim under the FLSA, the employee must establish, among

other things, that the employer knew or should have known that she worked through

lunch. Plaintiff’s Complaint [ECF 1], however, lacks any allegation that HLTC knew

or should have known of the unpaid lunch breaks. As such, Plaintiff’s complaint

fails to state a plausible FLSA claim. Plaintiff’s breach of contract claim also fails

because it is pre-empted by the FLSA.

      As discussed in more detail below, Plaintiff’s entire Complaint [ECF 1] fails

to state a plausible claim for relief and should be dismissed in its entirety. FED. R.

CIV. P. 12(b)(6).

II.   FED. R. CIV. P. 12(b)(6) STANDARD

      To survive a motion to dismiss, a complaint must contain a sufficient factual

basis to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)); see also AFL-CIO v. City of Miami, 637 F.3d 1178, 1186 (11th Cir. 2011)

(“[A] complaint must still contain enough information regarding the material

elements of a cause of action to support recovery under some viable legal theory.”).

      While a Court must consider facts alleged in the Complaint as true, this tenet

does not extend to legal conclusions (including legal conclusions couched as factual

allegations). Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation to provide the



                                           2
       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 3 of 11




‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do….”).

       “A district court may consider a document attached to a motion to dismiss,

without converting it to a motion for summary judgment, when the plaintiff refers to

the document in his complaint, it is central to his claims, and there is no reasonable

dispute as to the authenticity of the document.” Booth v. City of Roswell, 754 Fed.

Appx. 834, 836 (11th Cir. 2018) (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th

Cir. 2002)). “[A] document need not be physically attached to a pleading to be

incorporated by reference into it; if the document's contents are alleged in a

complaint and no party questions those contents, we may consider such a document

provided it meets the centrality requirement imposed in Horsley.” Day v. Taylor,

400 F.3d 1272, 1276 (11th Cir. 2005). Here, the holdings in Booth, Horsley, and Day

permit this Court to consider HLTC’s Mealtime Deduction Policy, attached as

Exhibit A, without converting this motion to dismiss to a motion for summary

judgment.

III.   ALLEGATIONS IN THE COMPLAINT

   Plaintiff makes the following factual allegations in her Complaint [ECF 1]:

1. Plaintiff was employed by HLTC as a cook and kitchen supervisor. [ECF 1], ¶5.

2. Defendant agreed to pay Plaintiff $12.00 an hour for her work. [ECF 1], ¶6.

3. Plaintiff clocked in and out on a time recording device. [ECF 1], ¶7.
                                          3
       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 4 of 11




4. Defendant automatically subtracted a 30-minute lunch break each day from

    Plaintiff’s recorded work time, for which it did not compensate Plaintiff. [ECF

    1], ¶9 (“Mealtime Deduction Policy”).

5. Plaintiff rarely took a lunch break and did not receive uninterrupted, 30-minute

    lunch breaks. [ECF 1], ¶9.

       The remaining allegations in the Complaint [ECF 1] are legal conclusions and

should not be considered by the Court in deciding this motion. See, e.g., American

Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (deciding motion

to dismiss requires court to “eliminate any allegations in the complaint that are

merely legal conclusions”).

IV.    THE MEALTIME POLICY

       In paragraph 9 of the Complaint [ECF 1], Plaintiff references HLTC’s

automatic Mealtime Deduction Policy1 that is set forth in the Associate Handbook

and attached as Exhibit A to this motion. That policy reads, in relevant part, as

follows:

       Meal periods are non-paid time. Associates do have the autonomy to
       leave the campus during their meal breaks; however, if an Associate

1
  Plaintiff does not appear to challenge the legality of imposing an automatic
deduction policy; nor could she. White v. Baptist Memorial Health Care Corp., 699
F.3d 869, 873 (6th Cir. 2012) (“An automatic meal deduction system is lawful under
the FLSA.”); see also 29 C.F.R. § 785.19(a) (1961) (“Bona fide meal periods are not
worktime.”), recognized as invalid on other grounds in Havrilla v. U.S., 125 Fed.
Cl. 454, 463-64 (2016).
                                         4
      Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 5 of 11




      desires to eat their meal on campus during their designated meal break,
      they must do so in departmental or facility designated areas. Associates
      leaving the premises are required to clock out and clock in. Associates
      eating on campus are not required to clock out; however, 30 minutes
      will automatically be deducted for a meal period. If an Associate is
      scheduled by the supervisor to work their meal period or if your meal
      period is interrupted for work-related reasons, the Associate should
      notify their supervisor and the 30 minute meal period will be included
      in paid hours.

Exhibit A, p.1.

      As noted above, the policy was referenced in the Complaint [ECF 1], it is

central to the FLSA claim asserted therein, and its authenticity is, or ought to be,

undisputed. As such, this Court can consider the policy without converting this

motion into a motion for summary judgment. Day, 400 F.3d at 1276.

V.    ARGUMENT

      A. Plaintiff has failed to plead a sufficient factual basis to establish the
         knowledge element of her FLSA claim.

      To be liable under the FLSA, the employer must know, or have reason to

believe, that the employee worked overtime hours. Allen v. Board of Public Educ.,

495 F.3d 1306, 1314-15 (11th Cir. 2017); see also 29 C.F.R. § 785.12 (1961) (“If

the employer knows or has reason to believe that the work is being performed, he

must count the time as hours worked.”).

      Plaintiff alleges that HLTC automatically deducted 30 minutes every day for

a lunch break, and that such deduction was improper because she “rarely took a lunch

                                          5
       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 6 of 11




break and did not receive uninterrupted, 30-minute lunch breaks.” [ECF 1], ¶9. That

is not enough. Rather, as noted, Plaintiff must allege that HLTC knew or should have

known that Plaintiff was working during her bona fide meal periods. There is no such

allegation in the Complaint.

      Moreover, as a matter of law, an employer’s mere “access to information does

not constitute constructive knowledge that [a plaintiff] was working overtime.”

Newton v. City of Henderson, 47 F.3d 746, 749 (5th Cir. 1995); see also Rance v.

Rocksolid Granit USA, Inc., 292 Fed. Appx. 1, 2 (11th Cir. 2008) (affirming

dismissal of plaintiff’s complaint for failure to allege that Plaintiff reported number

of compensable hours to employer). For that reason, employees are required to

follow an employer’s procedures for claiming work when an employer uses an

automatic meal time deduction. Id. This stands to reason:

      At the end of the day, an employee must show that the employer knew
      or should have known that he was working overtime or, better yet, he
      should report the overtime hours himself. Either way, the employee
      bears some responsibility for the proper implementation of the FLSA's
      overtime provisions. An employer cannot satisfy an obligation that it
      has no reason to think exists. And an employee cannot undermine his
      employer's efforts to comply with the FLSA by consciously omitting
      overtime hours for which he knew he could be paid.

Wood v. Mid-America Management Corp., 192 Fed. Appx. 378, 381 (6th Cir. 2006)

(emphasis added).




                                          6
      Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 7 of 11




      The foregoing cases demonstrate the important role that an employer’s policy

plays in ensuring it is made aware of compensable meal breaks. Like the employer

in Rance, who requested the employee to provide the number of hours worked,

HLTC’s policy clearly provides a procedure for Plaintiff to obtain compensation for

working during mealtimes: “If an Associate is scheduled by the supervisor to work

their meal period or if your meal is interrupted for work-related reasons, the

Associate should notify their supervisor and the 30 minute meal period will be

included in paid hours.” Exhibit A, p.1. Here, there is no allegation that Plaintiff

availed herself of HLTC’s policy or took any action to inform her employer of her

alleged uncompensated work.

      Plaintiff may argue that paragraph 20 of the Complaint satisfies the

knowledge element of the FLSA claim. Not so.

      Paragraph 20 reads as follows:

      Defendant’s violation of Section 207 of the FLSA was willful.
      Specifically, Defendant was well aware of its obligation to pay Plaintiff
      overtime wages pursuant to the FLSA, or recklessly disregarded its
      legal obligation.

[ECF 1], ¶20.

      Yet, paragraph 20 contains no factual averments, consists entirely of legal

conclusions, and should not be considered for purposes of deciding this motion to

dismiss. Twombly, 550 U.S. at 555; see also American Dental Ass’n, 605 F.3d at

                                         7
       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 8 of 11




1290. In fact, the allegations in paragraph 20 are similar to the “bare legal

conclusions” pled in Gonzalez v. Old Lisbon Restaurant & Bar LLC, 820 F.Supp.2d

1365, 1369 (S.D. Fla 2011). In Gonzalez, the Court dismissed Plaintiff’s FLSA claim

because Gonzalez, like the Plaintiff here, did “not specifically allege any actual facts

describing Defendants or their business.” Id. And as the court noted in Gonzalez,

pleading actual facts to establish the necessary elements of an FLSA claim “is not

difficult.” Id. For example, Plaintiff could have alleged that she told her supervisor

she worked through lunch, or that her supervisor saw her working during lunch

breaks, or that her supervisor told her to work through lunch breaks, or any other

facts that would create a plausible inference that HLTC had actual or constructive

knowledge that Plaintiff was working through lunch. The Complaint, however, lacks

any such allegation regarding the knowledge element.

      Nor is Gonzalez an anomaly. Trial courts in the Eleventh Circuit routinely

dismiss FLSA complaints when they merely state conclusory allegations to support

necessary elements of an FLSA claim. See e.g., Kendrick v. Eagle Intern. Group,

LLC, 2009 WL 3855227, *3 (S.D. Fla. Nov. 17, 2009) (“Plaintiff’s legal conclusion

with no factual allegations in support is insufficient to withstand a motion to

dismiss.”); Hernandez v. Anderson, 2015 WL 3514483, *4 (M.D. Fla. June 4, 2015)

(“Specifically, because the Complaint fails to provide sufficient factual support to

properly allege a claim for unpaid wages under the FLSA, the Court hereby
                                           8
       Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 9 of 11




GRANTS Defendants’ Motion to Dismiss Count I.”); Holcomb-Jones v. StoneMor

Partners, L.P., 2018 WL 4913254, *4 (N.D. Ala. Oct. 10, 2018) (“The factual

allegations are not sufficiently developed – there are no facts about the plaintiffs’

work schedule, wages, or hours worked to exceed forty in a given week, to plausibly

give rise to an entitlement to relief.”).

       For the reasons set forth above, Plaintiff’s Complaint fails to allege a

necessary element of an FLSA overtime claim, specifically, that HLTC knew or

should have known Plaintiff was working through her meal break. In addition, her

formulaic recitation that HLTC’s alleged violation of the FLSA was willful does not

cause her claim to meet the required pleading standard. Accordingly, as a matter of

law, Plaintiff has failed to plead a sufficient factual basis to support a plausible FLSA

claim, and her first claim for relief should be dismissed.

       B. Plaintiff’s breach of contract claim is duplicative of, and pre-empted
          by, the FLSA.

       Courts have consistently held that 29 U.S.C. § 216 is the exclusive remedy for

enforcing rights created by the FLSA. See, e.g., Tombrello v. USX Corp., 763 F.

Supp. 541, 545 (N.D. Ala. 1991) (“As a matter of law, plaintiff cannot circumvent

the exclusive remedy prescribed by Congress by asserting equivalent state law

claims in addition to the FLSA claim.”); Bule v. Garda CL Southeast, Inc., 2014 WL

3501546, *3 (S.D. Fla. Jul.14, 2014) (dismissing breach of contract claims as

                                            9
      Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 10 of 11




duplicative of, and pre-empted by, the FLSA); Bouthner v. Cleveland Constr.

Inc., 2011 WL 2976868, at *7 (D. Md. July 21, 2011) (granting motion to dismiss

quasi-contract claims as pre-empted by FLSA).

      Accordingly, Plaintiff is prohibited, as a matter of law, from asserting a breach

of contract claim in this case. The second claim for relief should be dismissed with

prejudice.


Dated:       August 6, 2020.



                                       s/Christopher P. Brown
                                       _________________________
                                       Christopher P. Brown, GA Bar #795154
                                       Savannah B. Moore, GA Bar #796474
                                       HAMILTON HEALTH CARE SYSTEM, INC.
                                       1200 Memorial Dr.
                                       Dalton, GA 30720
                                       T: 706.272.6428
                                       F: 706.272.6110
                                       Emails:     cpbrown@hhcs.org
                                                   sbmoore@hhcs.org
                                       Attorneys for Defendant HLTC, Inc.




                                         10
      Case 4:20-cv-00144-MLB Document 10-1 Filed 08/06/20 Page 11 of 11




                        CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on August 6, 2020, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system and
notification of such filing was also electronically served to the following email
addresses:

R. Scott Jackson, rsjackson@rsjacksonlaw.com
4525 Harding Rd., Suite 200
Nashville, TN 37205
Attorney for Plaintiff

John McCown, john.mccown@warrenandgriffin.com
WARREN & GRIFFIN, P.C.
300 West Emery Street, Suite 108
Dalton, GA 30720
Attorney for Plaintiff


                                            s/Christopher P. Brown
                                            ______________________
                                            Christopher P. Brown




                                       11
